 

Exhibit 10.14

 

HSBC <LOGO>
Commercial Banking-GTRF Receivables Finance Division
CARM 150709/CM 150715

 

CONFIDENTIAL

 

THE DIRECTORS   HONG KONG HIGHPOWER TECHNOLOGY CO LIMITED   UNIT 12 15/F
TECHNOLOGY PARK   18 ON LAI ST SHEK MUN SHATIN NT,   HONG KONG 1 September 2015

 

Dear Sirs

 

Offer Letter - Invoice Discounting / Factoring Agreement

 

With reference to our recent discussions, we are pleased to offer to provide you
with debts purchase services. The services will be made available to you on the
terms and subject to conditions set out in this letter as well as in the Invoice
Discounting / Factoring Agreement between you and us (incorporating, amongst
other things, our Standard Conditions For Invoice Discounting / Factoring
(“Standard Conditions”) (together constituting the “Invoice Discounting /
Factoring Agreement”)). These services are subject to review at any time and, in
any event by 15 July 2016.

 

This is the Offer Letter referred to in the Invoice Discounting / Factoring
Agreement between you and us. An expression used in this letter shall have the
meaning given to it in the Invoice Discounting / Factoring Agreement, if such
expression appears there.

 

A.         SERVICES OFFERED BY THE BANK

 

*Credit Management - we provide services in respect of the collection of Debts
and/or maintenance of a sales ledger in the manner from time to time determined
by the Bank.

 

*Debts shall be purchased on a disclosed basis as set out in Section E below.

 

*Debts are purchased on a With Recourse basis.

 

*Finance - we may give you the benefit of Prepayments.

 

The Hongkong and Shanghai Banking Corporation Limited   Commercial Banking Hong
Kong   GTRF Receivables Finance Division   9/F. HSBC Building MongKok, 673
Nathan Road, MongKok, Kowloon   Tel: 3941 6211  Fax: 3418 4982  SWIFT: HSBCHKHH
  Web Site : www.hsbc.com.hk

 

  Page 1 of 6

 

 

 

B. BASIC TERMS OF FINANCE SERVICE       1. Funds In Use Limit (FIU Limit)
USD8,000,000.- or its equivalent           2. Discounting Charge
(on Funds In Use)

At 2% per annum over 3 months LIBOR (London Interbank Offered Rate) which will
be charged on a monthly basis or such other basis as the Bank may notify you
from time to time.

 

For details of benchmark interest rates, please refer to the attached Appendix.

          3. Prepayment Percentage /
Funding Limit: As specified in a Customer Limit Advice issued in respect of the
relevant Customer.           4. Concentration Percentage: 100%.           5.
Eligible Debt Grace Period: 60 days, unless otherwise specified in a Customer
Limit Advice issued in respect of the relevant Customer.

 

C. BASIC TERMS OF CREDIT PROTECTION SERVICE

 

  1. Credit Cover Percentage(s) /
Credit Cover Limit(s) /
Credit Protection Events: As specified in a Customer Limit Advice issued in
respect of the relevant Customer.           2. First Loss: Nil           We may
in our own name take out credit insurance and/or appoint Correspondent Factor(s)
to collect payment of the Debts.

 

D. BASIC TERMS APPLICABLE TO ALL SERVICES       1. Customer(s): To be approved
by the Bank from time to time and as advised by the Bank to the Client.        
  2. Service Charge: 0.15% flat on the face value of the invoice for each Debt.
          3. Maximum Terms of Payment: 120 days unless otherwise specified in a
Customer Limit Advice issued in respect of the relevant Customer.           4.
Maximum Invoicing Period: 30 days after the date of delivery of the Goods unless
otherwise specified in a Customer Limit Advice issued in respect of the relevant
Customer.

 

  Page 2 of 6

 

 

 

E.          NOTICE OF ASSIGNMENT FOR DEBTS AND COLLECTION

 

1.          The Debts of all Customers will be purchased on a disclosed basis
(that is, giving the notices of assignment for the Debts) except as otherwise
agreed by us in writing.

 

2.          The Debts shall be collected and paid into the designated account
maintained by you with us and held on trust for us. However, we have the
overriding right at any time to direct any Debt to be paid directly to us.

 

F.          DOCUMENTS REQUIRED

 

1.          You shall provide us with the following documents in each case in
the form and substance satisfactory to us:-

 

(a)        the Invoice Discounting / Factoring Agreement made between you and
us;

 

(b)        a certified extract of your board resolutions approving and
authorizing the execution, delivery and performance of this letter and the
Invoice Discounting / Factoring Agreement and designating the Authorized
Person(s) in connection with the Invoice Discounting / Factoring Agreement;

 

(c)        all security documents referred to in Section G below; and

 

(d)        such other documents, terms or evidence that we may require from time
to time.

 

No request for any Prepayment may be submitted prior to our receipt of the above
documents.

 

2.         The following supporting documents are required in relation to each
Debt:-

 

(a)        A copy of the confirmed purchase order (if applicable);

 

(b)        A copy of the invoice endorsed with and/or accompanied by a note in
the form approved by us stating our interest as assignee; and

 

(c)        Evidence of Delivery of the Goods satisfactory to us.

 

3.          If we agree, you may provide us with the lists of the Debts (which
shall include the names of Customers, invoices numbers, invoices amounts, due
dates of the Debts as well as such other information as required by us) in lieu
of the copies of the invoices in respect of the Debts. Notwithstanding this, you
shall at any time, upon request by us, promptly provide us with the copies of
the invoices evidencing the Debts.

 

G.         SECURITY AND OTHER DOCUMENTATION

 

As security for your obligations and liabilities to us under, inter alia, this
letter and the Invoice Discounting / Factoring Agreement, we require to hold the
following:-

 

I.          A Guarantee (limited to USD8,000,000.-) together with default
interest and other costs and expenses from Shenzhen Highpower Technology Co Ltd,
Springpower Technology (Shenzhen) Co Ltd and Huizhou Highpower Technology Co.
Ltd together with Board Resolution in substantially the form of that enclosed
with this facility letter. We enclose our standard form of Guarantee for your
completion and return.

 

G.         SECURITY AND OTHER DOCUMENTATION (CONT’D)

 

2.          A Guarantee (limited to USD8,000,000.-) together with default
interest and other costs and expenses from Pan Dangyu. We enclose our standard
form of Guarantee for your completion and return.

 

  Page 3 of 6

 

 

 

3.          An assignment of credit insurance policy issued by Sinosure in
favour of our Bank for the factored customers. Any changes to insurer’s cover
must be notified to us immediately.

 

To comply with the Code of Banking Practice and guidance given by the Courts,
the Bank needs to obtain your consent before it can provide a copy or summary of
the facility, or information on your outstanding liabilities to the Bank, to any
guarantor or other third party providing security (the “Surety”) or to the
Surety’s advisors. In addition, if the Bank is obliged to make any formal demand
for repayment because you have failed to settle an amount due following our
customary reminder, the Bank will also need to provide the Surety with a copy of
its demand letter. Whether or not the Bank has made the demand, the Bank will
also need to provide the Surety with a copy of the latest statement of account
and/or to give the Surety details of your outstanding liabilities to the Bank,
whether actual or contingent. By accepting this letter, you are deemed to have
consented to the Bank providing any of the aforesaid documents or information to
the Surety, to the Surety’s solicitors and other professional advisers. Please
note that if this consent is not given, the Bank will be unable to proceed with
the transaction.

 

Please note that all costs and expenses (including legal fees) incurred by us in
connection with the extension of these facilities and any matters arising
therefrom are to be reimbursed by you on demand.

 

H.         SPECIAL TERMS

 

1.          Please note that Section 83 of the Banking Ordinance has imposed on
us as a bank certain limitations on transactions with persons related to our
directors or employees. In acknowledging this letter, you should advise us
whether you are in any way related to any of our directors or employees within
the meaning of Section 83 and in the absence of such advice we will assume that
you are not so related. We would also ask, should you become so related
subsequent to acknowledging this letter, that you immediately advise us in
writing.

 

2.          Unless expressed in writing from you to the contrary, we may provide
any information relating to any of your accounts with us and any facilities we
may provide to you from time to time or their conduct or any other information
concerning your relationship with us to any other company or office which at the
relevant time belongs to or is part of the HSBC Group.

 



3.          Please note that our standard service charges arc stipulated in the
Bank’s Tariff which is accessible at
http://www.commercial.hsbc.com.hk/l/2/commercial/customer_service/tariffs. We
will provide you with a hard copy of the Tariff at your request.

 

4.          This letter is governed by and construed in accordance with the laws
of Hong Kong.

 

5.          In the event from time to time that the actual amount of Prepayment
(as defined in the Invoice Discounting/ Factoring Agreement) exceeds the
Availability, we may, at our sole and absolute discretion, debit such excess
amount from your account(s) maintained with us.

 

6.          First drawdown is subject to successful pre-ledgcr debt verification
with buyers or first buyer payment to the trustee account, whichever is earlier.

 

H.         SPECIAL TERMS (CON’T)

 

7.          Acknowledgement of notification letter from your customer(s) is
required.

 

8.          All invoices billed to the factored buyers must bear our standard
assignment clause

 

9.          Copies of all invoices billed to the factored buyers must be
submitted to HSBC within 30 days after issuance, along with the relevant Proof
of Delivery (POD) and Purchase Orders (if any).

 

10.        No selective assignment, i.e. all invoices including credit notes and
debit notes to the proposed factoring buyers have to be assigned to HSBC.

 

  Page 4 of 6

 

 

 

11.        Sample invoices/ tooling invoices and debit notes will be excluded
for financing.

 

12.        Contacts (valid email addresses and mailing addresses) of the
factored buyers must be provided to us for debt verification and collection
purposes.

 

13.        Notification letters (format and wording to be supplied by us) to
your customer(s) shall be prepared under your company’s letterhead and returned
to us for our despatch.

 

14.        You will be required for so long as these facilities are available to
you to comply with the following undertaking(s)/covenant(s). Your compliance or
otherwise with the following undertaking(s) /covenant(s) will not in any way
prejudice or affect our right to suspend, withdraw or make demand in respect of
the whole or any part of the facilities made available to you at any time. By
signing this letter, you expressly acknowledge that we may suspend, withdraw or
make demand for repayment of the whole or any part of the facilities at any time
notwithstanding the fact that the following undertaking(s)/covenant(s)are
included in this letter and whether or not you are in breach of any such
undertaking(s)/covenant(s).

 

The Borrower, Hong Kong Highpower Technology Co Limited, hereby undertakes
factored turnover of no less than USD10,000,000.- per annum. Otherwise,
commitment fee equal to the shortfall amount (i.e. USD10,000,000.- minus
factored invoice volume) times service charge of 0.15% on invoice value will be
borne by the Client and calculated on pro-rata basis at the end of each quarter.
Any applicable commitment fee will be added to the FIU balance not later than
15th day of the following month. Refund of commitment fee will be arranged if
the minimum undertaking requirement for USD10,000,000.- can be met in 12 months
from the facility commencement.

 

A set up fee of USD5,000.- will be charged to the debit of your current account
upon receipt of your acceptance to this offer letter.

 

Please arrange for your authorised signatories to sign and return to us the
duplicate copy of this letter with Appendix to signify your understanding and
acceptance of the terms and conditions under which debts purchase services are
offered.

 

This offer will remain open for acceptance until the close of business on 22
September 2015 and if not accepted by that date will be deemed to have lapsed.

 

We look forward to the development of a mutually beneficial and lasting
relationship.

 

Yours faithfully For and on behalf of

 

The Hongkong and Shanghai Banking Corporation Limited

 

 [tex10-14pg5.jpg]

 

Vice President /ac

 

End

 

We agree to and accept all the terms and conditions set out above. For and on
behalf of

 

Hong Kong Highpower Technology Co Limited

 

  Page 5 of 6

 

 

 

 [tex10-14pg6.jpg]

 

APPENDIX; DETAILS OF BENCHMARK RATES

 

Benchmark   Applicable Currency   Definition of Benchmark London Interbank
Offered Rate (LIBOR) *and 1  

CHF

EUR

GBP

JPY

USD

 

“LIBOR” means, in relation to any advance, the applicable Screen Rate at or
around 11:00 am London time two Business Days (or such other time or day as
determined by the Bank if the market practice differs) before the proposed date
of advance and, if any such rate is below zero, LIBOR will be deemed to be zero.

 

“Business Day” means a day other than a Saturday or Sunday on which banks are
open for general business in London.

 

“Screen Rate” means the Relevant Administrator’s Interest Settlement Rate for
the relevant currency and period displayed on the appropriate page of the
Reuters screen provided that (a) if in the Bank’s sole determination its funding
cost is in excess of LIBOR, the Bank may specify the cost of funding any
facility or financial arrangement; or (b) if the screen page is replaced, not
available or such service ceases to be available, the Bank may specify another
page or service displaying the appropriate rate.

 

“Relevant Administrator” means ICE Benchmark Administration Limited or any other
person to whom the administrator function of the LIBOR fixing process is
transferred from time to time.

 

Note:

 

1.Interpolated rates, which refers to rate calculated using linear interpolation
method as recommended by The international Swaps and Derivatives Association
(ISDA) for situation where there is no current quote available for below
maturities:-
• LIBOR: 2 weeks, 4 months, 5 months, 7 months, 8 months, 9 months, 10 months
and 11 months

 

*For tenors where fixing is not published by the relevant administrator and the
interpolated rate does not apply, the benchmark rate shall be the rate as
specified by the Bank in its sole discretion as its cost of funding the relevant
facility or financial arrangement.

 

  Page 6 of 6

 

 

